Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6-10, and 14-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gonikberg et al. (US 20080279138).

Regarding claim 1, Gonikberg discloses a wireless communication method of a wireless device (Fig. 2, wireless device; [0081]), comprising:
(radio interfaces 54 and 55 allow data to be received from and sent to external devices 63 and 65 via the wireless interface devices 57 and 59; [0083]); and
simultaneously using a time division multiplex (TDD) mode and a frequency division multiplex (FDD) mode to communicate with the plurality of electronic devices (FIG. 5, wireless interface device 57 operates in accordance with a WLAN protocol and the wireless interface device 59 operates to communicate Bluetooth packets. BT HV3 packet 302 transmitted from the host device to the peripheral device in time slot f(k) and a packet 304 may be transmitted from the peripheral device to the host device in time slot f(k+1). A time slot in Bluetooth communication is 625 .mu.s in duration and may correspond to a different frequency in an adaptive frequency hopping (AFH) hopping sequence. The WLAN interface device 57 may transmit WLAN packets 306 and receive acknowledgement packets 308 during time slots f(k+2) through f(k+5) and during time slots f(k+8) through f(k+11). WLAN packets to/from wireless interface device are transmitter/received during the time interval allocated for a BT frame time interval, for instance, WLAN packets 310 and 312; [0136-0138, 0140-0141].
To reduce interference, the wireless interface device that is compliant with the Bluetooth standard may adaptively adjust its frequency hopping sequence to reduce interference with the other wireless interface device; [0086].
Note that host device uses adaptive frequency hopping (AFH) (i.e. FDM) for Bluetooth packets. Furthermore, Bluetooth device adapts its frequency hopping (e.g. avoids the frequency used by the WLAN device) to reduce interference. 
In Fig. 5, WLAN packets 310, 312 and Bluetooth packets (slots f(k+6) and f(k+7)) would use a different frequencies (FDM) according to coordination between Bluetooth and WLAN devices.).

Regarding claim 2, Gonikberg discloses wherein the plurality of electronic device comprises a first electronic device, a second electronic device and a third electronic device (FIG. 1, host device 18 connects to base stations 12-16; [0036].
host 18 may communicate via Bluetooth technology with a keyboard, a mouse, a printer, a mobile phone, a PDA, and/or a set of headphones or speakers, where these devices and the laptop host 18 may form an ad-hoc Bluetooth piconet. Generally, a Bluetooth piconet may comprise a master device or terminal and up to seven slave devices or terminals; [0039]), and 
the step of simultaneously using the TDD mode and the FDD mode to communicate with the plurality of electronic devices comprises: 
using the TDD mode to communicate with the first electronic device and the second electronic device (WLAN interface device 57 may transmit WLAN packets 306 and receive acknowledgement packets 308 during time slots f(k+2) through f(k+5) and during time slots f(k+8) through f(k+11). WLAN packets to/from wireless interface device are transmitter/received during the time interval allocated for a BT frame time interval, for instance, WLAN packets 310 and 312; [0136-0138, 0140-0141].
To reduce interference, the wireless interface device that is compliant with the Bluetooth standard may adaptively adjust its frequency hopping sequence to reduce interference with the other wireless interface device; [0086].
In Fig. 5, WLAN and Bluetooth interfaces apply TDM in slots f(k) to f(k+4), and then use FDM in slots f(k+6) to f(k+7)); and 
using the FDD mode to communicate with the first electronic device and the third electronic device (The Bluetooth physical layer (PHY) uses frequency hopping spread spectrum (FHSS) technology. The frequency change (hopping) pattern is selected by the piconet master such that the interference between different piconets is minimized. A time-division duplex (TDD) technique is used to transmit and receive data in a piconet. The transmission channel is divided into 625us slots. Piconet master transmits during even-numbered slots while the slave devices transmit during odd-numbered slots; [0010].
i.e., FDM and TDM are used to communicate in a Bluetooth Piconet).

Regarding claim 6, Gonikberg discloses wherein the wireless device communicates with the plurality of electronic devices by using a same band (the base stations or access points 12, 14 and 16 could operate in accordance with a wireless local area network protocol such as an 802.11 protocol and one or more wireless communication devices 18, 20, 22, 24, 26, 28, 30 and 32 can be Bluetooth-enabled. In this case, WLAN and Bluetooth communications could both use the 2.4 GHz frequency band. For instance, the laptop host 18 may communicate via Bluetooth technology with a keyboard, a mouse, a printer, a mobile phone, a PDA, and/or a set of headphones or speakers, where these devices and the laptop host 18 may form an ad-hoc Bluetooth piconet. Generally, a Bluetooth piconet may comprise a master device or terminal and up to seven slave devices or terminals; [0039]).

Regarding claim 7, Gonikberg discloses wherein the wireless device communicates with the plurality of electronic devices by using a 2.4GHz industrial scientific medical (ISM) band (the base stations or access points 12, 14 and 16 could operate in accordance with a wireless local area network protocol such as an 802.11 protocol and one or more wireless communication devices 18, 20, 22, 24, 26, 28, 30 and 32 can be Bluetooth-enabled. In this case, WLAN and Bluetooth communications could both use the 2.4 GHz frequency band. For instance, the laptop host 18 may communicate via Bluetooth technology with a keyboard, a mouse, a printer, a mobile phone, a PDA, and/or a set of headphones or speakers, where these devices and the laptop host 18 may form an ad-hoc Bluetooth piconet. Generally, a Bluetooth piconet may comprise a master device or terminal and up to seven slave devices or terminals; [0039]).

Regarding claim 8, Gonikberg discloses wherein the wireless device communicates with the plurality of electronic devices by using a Bluetooth and two different Wi-Fi channels (wireless interface device 57 operates in accordance with a WLAN protocol and the wireless interface device 59 operates to communicate Bluetooth packets; [0136].
a WLAN device, such as wireless interface device 57 includes two power amplifiers 384 and 384' and two LNAs 372 and 372' for transmitting and receiving on two frequency bands; [0172]).

Regarding claim 9, the claim is interpreted and rejected for the same reasons as in claim 1.
Regarding claim 10, the claim is interpreted and rejected for the same reasons as in claim 2.
Regarding claim 14, the claim is interpreted and rejected for the same reasons as in claim 6.
Regarding claim 15, the claim is interpreted and rejected for the same reasons as in claim 7.
Regarding claim 16, the claim is interpreted and rejected for the same reasons as in claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the 

Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gonikberg in view of Lee et al. (US 8442016).


Regarding claim 3, Gonikberg discloses wherein the step of using the TDD mode to communicate with the first electronic device and the second electronic device, and the step of using the FDD mode to communicate with the first electronic device and the third electronic device comprise:
using a Bluetooth to communicate with the first electronic device; using a first Wi-Fi channel to communicate with the second electronic device (Fig. 5, the wireless interface device 57 operates in accordance with a WLAN protocol such as 802.11(a), (b), (g) or (n) or another WLAN protocol and the wireless interface device 59 operates to communicate Bluetooth packets; [0136]); and 
wherein the Bluetooth and the first Wi-Fi channel are used under the TDD mode (WLAN interface device 57 may transmit WLAN packets 306 and receive acknowledgement packets 308 during time slots f(k+2) through f(k+5) and during time slots f(k+8) through f(k+11). WLAN packets to/from wireless interface device are transmitter/received during the time interval allocated for a BT frame time interval, for instance, WLAN packets 310 and 312; [0136-0138, 0140-0141].
Bluetooth interface device may adaptively adjust its frequency hopping sequence to reduce interference with the other wireless interface device; [0086].
In Fig. 5, WLAN and Bluetooth interfaces apply TDM in slots f(k) to f(k+4)). Note that Gonikberg also suggests that WLAN and Bluetooth interfaces use FDM in slots f(k+6) to f(k+7).
Gonikberg does not expressly disclose using a second Wi-Fi channel to communicate with the third electronic device; and the Bluetooth and the second Wi-Fi channel are used under the FDD mode.
In an analogous art, Lee discloses using a second Wi-Fi channel to communicate with the third electronic device; and the Bluetooth and the second Wi-Fi channel are used under the FDD mode (FIG. 7b illustrates an exemplary WLAN channel and a plurality of BT channels utilizing adaptive frequency hopping (AFH). With AFH, a device may identify the channel utilized by WLAN, and avoid those BT channels that overlap with WLAN channel. For example, BT channels C, D, . . . , G in FIG. 7b overlaps with the WLAN channel, and according to an AFH system, these BT channels may not be used for BT communication to reduce chances of collision and interference among BT and WLAN packets. A device may also identify those BT channels that are near to the WLAN channel, and may decide to avoid these BT channels as well. For example, BT channels A, B, H and J may be near to the WLAN channel, and these BT channels may also not be used for BT communication to further reduce chances of collision and interference among BT and WLAN packets. Thus, these BT channels may act similar to a guard band or avoidance region, and sufficiently separate the WLAN channels from the BT channels that are used for BT hopping; Col. 9, para 3-4).
(Lee; Col. 1, para 6).

Regarding claim 11, the claim is interpreted and rejected for the same reasons as in claim 3.
Regarding claim 17, the claim is interpreted and rejected for the same reasons as in claim 11.

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gonikberg in view of Lee and further in view of Prajapati et al. (US 20130155931).

Regarding claim 4, the combination of Gonikberg and Lee does not expressly disclose wherein the second electronic device and the third electronic device belong to different basic service set (BSS).
In an analogous art, Prajapati discloses wherein the second electronic device and the third electronic device belong to different basic service set (BSS) (communication device 100 includes a communication interface 103, one or more wireless interface(s) such as, e.g., WLAN interface(s) 106, and BT interface(s) 112. The communication interface 103 may provide wireless access point services as a "soft" access point (SoftAP) 115 or may provide services as a wireless client station (STA) 118 that communicates with a wireless access point (WAP) or another SoftAP. The WLAN interface(s) 106 may correspond to one or more interface(s) which are configured to support Wi-Fi communications. In some embodiments, multiple WLAN interfaces 106 may be present to support multiple WLAN networks; multiple basic service sets (BSS); [0028-0029]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Prajapati in the system of Gonikberg and Lee in order to enable coexistence of radio frequency (RF) signals in communication devices by coordinating the different RF signals, and thus reducing or eliminating the mutual interference between the RF signals (Prajapati; [0025]).

Regarding claim 12, the claim is interpreted and rejected for the same reasons as in claim 4.
Regarding claim 18, the claim is interpreted and rejected for the same reasons as in claim 12.

Claims 5, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gonikberg in view of Lee and further in view of Ko et al. (US 20140194155).

Regarding claim 5, the combination of Gonikberg and Lee does not expressly disclose wherein a frequency difference between the Bluetooth and the first Wi-Fi channel is less than a frequency difference between the Bluetooth and the second Wi-Fi channel.
(Since the radio frequencies utilized to perform the WiFi and Bluetooth are separated from each other and cannot both fall in the first frequency range or the second frequency range, the processor may dynamically select the first filter A or the second filter B to electronically connect to the antenna module 122 and the communication device 121 based on the WiFi and Bluetooth radio activities scheduling. As shown in FIG. 4, the LTE and WiFi radio activities may be scheduled and/or performed simultaneously in the FDM manner since enough guard band (for example, over 30 MHz wide) can be provided between the radio frequencies utilized by LTE and WiFi radio activities. The WiFi and Bluetooth radio activities are scheduled in the TDM manner since the filter path is dynamically switched between path A and path B. In addition, the LTE and Bluetooth radio activities are scheduled in the TDM manner since not enough guard band (for example, over 30 MHz wide) can be provided between the radio frequencies utilized by the wireless module 110 for performing the LTE radio activities and by the wireless module 120 for performing the Bluetooth radio activities; [0041-0043]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the features taught by Ko in the system of Gonikberg and Lee in order to provide multi-RAT communication, and dynamically select filtering paths for performs Wi-Fi and Bluetooth radio activities so as to avoid multi-radio coexistence interference (Ko; [0003]).

Regarding claim 13, the claim is interpreted and rejected for the same reasons as in claim 5.
Regarding claim 19, the claim is interpreted and rejected for the same reasons as in claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Desai (US 20100303183), “Direct detection of wireless interferers in a communication device for multiple modulation types.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413